DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection element” in claims 26-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claim 26 is objected to because of the following informalities:  
Regarding claim 26, in line 9, “that that” should be “than that”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, from which claims 27 and 28 depend, “the robot” in line 6 lacks antecedent basis.  For the purpose of examination, any portion of the surgical system is assumed to be referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication No. 2016/0184033 (Cooper).
Regarding claim 1, Cooper discloses a robotic surgical system (200), comprising: a base (210) for fixing the system relative to an operating table; an end actuator (240) for enabling alignment of a surgical tool for performing a procedure on a subject on the operating table; a set of robotically actuated arms (220/230) connected between the base and the end actuator, the set comprising: a first section (220) connected at one end to the base; and a second section (230) connected to the first section remotely from the end, and having the end actuator at its end region remote from its connection to the first section; a connection element (270 and proximal portion of 230) adapted to couple a point between the first section and the second section to a part of the subject’s anatomy (see Fig. 2);  wherein a mechanical rigidity of the first section is configured to be less than that of the second section (220 is a jointed arm whereas 230 is not jointed, see Fig. 2).
Regarding claim 26, Cooper discloses a robotic surgical system (200), comprising: a base (210) located in a fixed position relative to an operating table (table holding patient 201, see Fig. 2); a controlled activating arm (230) adapted to enable alignment of a surgical tool for performing a surgical; and a connection element (270 a proximal portion of 230) adapted to be attached between a point (joint between 220 and 230, see Fig. 2) capable of a range of motion of the robot and a part of an anatomy of a subject on the operating table (see Fig. 2), the point of attachment also supporting the 
Regarding claim 27, Cooper discloses wherein any movement of the connection element moves the activating arm equally (movement of 270 moves arm 230 equally as they are attached together, see Fig. 2).  
Regarding claim 28, Cooper discloses wherein motion of the part of the subject’s anatomy is transferred to the attachment point through the connection element (motion of the part would move element 270 attached to the anatomical part, which would move the proximal portion of 230 attached between element 270 and the attachment point between 220 and 230, see Fig. 2).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12, 13, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,921,393 (Andeen) in view of U.S. Patent No. 6,322,567 (Mittelstadt).
claims 1 and 7-9, Andeen discloses a robotic surgical system (10), comprising: a base (30/34) for fixing the system relative to an operating table; an end actuator (74) for enabling alignment of a surgical tool for performing a procedure on a subject on the operating table; a set of robotically actuated arms (12/50/52/54/66/68) connected between the base and the end actuator, the set comprising: a first section (12/50/52) connected at one end to the base; and a second section (54/66/68) connected to the first section remotely from the end, and having the end actuator at its end region remote from its connection to the first section; wherein a mechanical rigidity of the first section is configured to be less than that of the second section (link 52 of the first section has a mechanical rigidity less than link 54 of the second section, see col. 5, lines 5-9 and 38-55 and col. 10, lines 1-10).
Andeen fails to disclose a connection element adapted to couple a point between the first section and the second section to a part of the subject's anatomy.  However, Mittelstadt discloses a surgical robotic arm (11) including a connection element (40) adapted to couple a point between the first and second sections of the robotic arm to a part of a subject’s anatomy (see col. 8, lines 15-24).  Regarding claims 7-9, Mittelstadt discloses that the connection element is connected to a component (45) situated between the first section and the second section of the set of robotically actuated arms, wherein the connection element is connected to a junction (45 and area of robot 11 adjacent component 45) between the first section and the second section of the set of robotically actuated arms.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the robotic surgical arm of Andeen to include a connection element between the first and 
Regarding claim 2, Andeen discloses wherein the mechanical rigidity of the first section arises at least in part from a predetermined rigidity of at least one link of the first section (the first section rigidity at least in part arises from link 50 being predetermined to be substantially rigid, see col. 5, lines 5-9; additionally, link 52 is predetermined to be flexible in at least one direction, see col. 5, lines 38-55 and col. 10, lines 1-10).
Regarding claim 12, Andeen discloses wherein the first section of the set of robotically actuated arms has at least one arm member (52) configured to have a reduced level of stiffness in comparison with a maximum stiffness attainable in such a type of arm member, such that the mechanical rigidity of the first section is less than that of the second section of the set of robotically actuated arms (see col. 5, lines 38-55 and col. 10, lines 1-10).
Regarding claim 13, Andeen discloses wherein the second section of the set of robotically actuated arms has sufficient rigidity (see col. 5, lines 5-9) that the position of the end actuator relative to the location of the point coupled to the connection element is maintained within a level which is determined to achieve the required accuracy of the surgical procedure (see col. 5, line 56 – col. 6, line 3).
Regarding claims 26-28, Andeen discloses a robotic surgical system (10), comprising: a base (30/34) located in a fixed position; an controlled activating arm (54/66/68/74), adapted to enable alignment of a surgical tool for performing a surgical procedure; a point (24) capable of a range of motion of the robot, the point of attachment supported the controlled activating arm and being attached to the base by 
Andeen fails to disclose an operating table and a connection element adapted to couple to the point of attachment and a part of an anatomy of a subject on the operating table.  However, Mittelstadt discloses a fixed surgical robot (11) for operating on a patient lying on operating table including a connection element (40) adapted to couple a point (45) of the robot and a part (50) of an anatomy of a subject on the operating table (see col. 8, lines 15-24).  Regarding claim 27, Mittelstadt suggests wherein movement of the connection element (40) moves an activating arm (20) equally (see col. 8, lines 37-42 and Abstract).  Regarding claim 28, Mittelstadt suggests wherein motion of the part (50) of the subject’s anatomy is transferred to the attachment point (45) through the connection element (40) (see col. 10, lines 10-11).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Andeen to include a connection element between the first and second sections as suggested by Mittelstadt in order facilitate use of the arm of Andeed for a surgical operation by tracking and compensating for bone motion when operating (see Abstract and col. 8, lines 44-48).
Claims 3-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andeen in view of Mittelstadt, and further in view of U.S. Patent No. 4,756,662 (Tanie).
claims 3-6, Andeen fails to disclose wherein the mechanical rigidity of the first section arises at least in part from a stiffness of at least one joint of the first section.  However, Tanie discloses a variable compliance manipulator wherein a mechanical rigidity of a section of the manipulator arises at least in part from a stiffness of at least one joint of the first section (see col. 2, lines 31-38 and col. 7, lines 33-41, e.g.), wherein the stiffness of the at least one joint of the section is adjustable by control of a gain of an electronic feedback controlling the joint (see col. 7, lines 1-22), wherein the mechanical rigidity of the section is adjusted electronically according to an expected motion (see col 2, lines 33-37 and col. 7, lines 1-22), wherein the mechanical rigidity of the first section is adjusted electronically according to a pose of the first section (see col. 5, line 62 – col. 6, line 15). Regarding claims 10 and 11, Tanie suggests wherein a first section of a set of robotically actuated arms has at least one joint configured to have a reduced level of rigidity in comparison with a maximum rigidity attainable in such a type of joint such that the mechanical rigidity of the first section is less than that of the second section (see col. 2, lines 31-38 and col. 7, lines 33-41, e.g.), and wherein the reduced level of rigidity of the joint is generated by reducing a gain of a control circuit associated with said the at least one joint (see col. 7, lines 1-22).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the robotic surgical system of Andeen in view of Mittelstadt to have the rigidity of the first section arise from a stiffness of at least one joint as suggested by Tanie in order to control the relationship between force and position of an end effector according to the nature of the job to be accomplished (see col. 1, lines 18-23) and because such a modification merely involves substituting one known .  
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andeen in view of Mittelstadt, and further in view of U.S. Patent Application Publication No. 2011/0106102 (Balicki).
Regarding claims 14 and 15, Andeen fails to disclose further comprising an optical scanning system for detection of a position of the subject, and wherein a position of the set of robotically actuated arms is controlled based at least in part on the detected position of the subject in order to prevent collision of the set of robotically actuated arms with the subject or with an implantation accessory, wherein the optical scanning system is located either on the set of robotically actuated arms, or an a static point in the vicinity.  However, Balicki discloses a robotic surgical system (see Fig. 6) that comprises an optical scanning system (OCT system, see paragraph [0033]) for detection of a position of the subject’s body, wherein the position of the set of robotically actuated arms is controlled (via data processor, see paragraph [0033]) based at least in part on the detected position of the body in order to prevent collision of the set of robotically actuated arms with the body or with an implantation accessory (see paragraph [0033]), wherein the optical scanning system is located either on the set of robotically actuated arms, or an a static point in the vicinity (see Abstract and paragraph [0033]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the robotic surgical system of Andeen in view of Mittelstadt to include an optical scanning system as suggested by 
Regarding claim 16, Andeen suggests wherein the mechanical rigidity of the first section is sufficiently less than that of the second section (link 52 of the first section has a mechanical rigidity less than link 54 of the second section, see col. 5, lines 5-9 and 38-55 and col. 10, lines 1-10) to enable the part of the subject’s anatomy coupled to the connection element to move by up to an extent of estimated motion of the subject without becoming uncoupled from the connection element (link 52 has a variable rigidity that can be tailored as desired by the user).
Regarding claim 20, Mittelstadt suggests wherein the part of the subject’s anatomy coupled to the connection element can move with three directions of freedom (see col. 8, lines 12-14).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,795,335 (Abdou) in view of Andeen in view of Mittelstadt.
Regarding claim 25, Abdou discloses a method of performing spinal surgery on a subject, comprising: laying a subject in a lateral position on an operating table (see col. 13, lines 35-37); performing a Lateral Interbody Fusion procedure on the subject laying in the lateral position (see col. 13, lines 48-57, e.g.); and performing a percutaneous posterior spinal procedure (see col. 13, line 58 – col. 14, line 5), wherein both the procedures are performed with a need to move the subject (see col. 13, line 35 – col. 14, line 5; both procedures are performed through a single incision while the patient lies in a lateral position; see also col. 1, lines 45-49).  
 an end actuator (74) for enabling alignment of a surgical tool for performing a procedure on a subject on the operating table; a set of robotically actuated arms (12/50/52/54/66/68) connected between the base and the end actuator, the set comprising: a first section (12/50/52) connected at one end to the base; and a second section (54/66/68) connected to the first section remotely from the end, and having the end actuator at its end region remote from its connection to the first section; wherein a mechanical rigidity of the first section is configured to be less than that of the second section (link 52 of the first section has a mechanical rigidity less than link 54 of the second section, see col. 5, lines 5-9 and 38-55 and col. 10, lines 1-10).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Abdou to utilize a robotic system for performing the surgical procedures as suggested by Andeen in order to automate a surgical procedure via robotic arms that can be precisely controlled, and because it has been held that automatic an activity normally performed manually is obvious.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
.
Allowable Subject Matter
Claims 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 29, 2020 with regard to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the Remarks that Andeen does not explicitly say that its robotic system can be used in a surgical context. However, Andeen does not exclude its system from being used in a surgical context, and all of the structures disclosed in the system of Andeen and relied upon by the examiner are capable of fulfilling corresponding functions recited in the claims. Additionally, modifying Andeen in view of Mittelstadt improves the use of Andeen's system for use in surgical procedures.

Applicant argues on pages 13-14 of the Remarks that Andeen fails to disclose a first section with reduced mechanical rigidity. However, Andeen clearly states that link 52 is flexible in contrast to link 54, which is rigid (see col. 5, lines 5-9 and 38-55 and col. 10, lines 1-10). Additionally, Applicant provides only attorney argument and no evidence in the record that one of ordinary skill in the art would consider the system of Andeen unsuitable for surgical uses
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773